Citation Nr: 0811533	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-08 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1968 to June 
1971, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Houston, Texas, which granted service connection 
for PTSD and assigned noncompensable disability rating.  


FINDING OF FACT

The evidence is in approximate balance indicating that PTSD 
causes occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
schedular criteria for an initial disability rating of 10 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 
9440 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and reports of his post-
service treatment for PTSD.  In addition, in March 2005, he 
was afforded formal VA examination to evaluate the nature, 
extent and severity of this condition.  Significantly, the 
Board observes that the veteran does not report that the 
condition has worsened since that time, and thus a remand is 
not required solely due to the passage of time since the 
March 2005 VA examination.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claim.  

The veteran contends that the currently assigned 
noncompensable disability rating does not contemplate the 
severity of his disorder.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the weight of such 
evidence is in approximate balance and a 10 percent 
disability rating will be assigned on this basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's PTSD is currently rated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  Anxiety disorders, 
which include PTSD, are rated under the criteria set forth in 
Diagnostic Code 9440.  Both disorders are evaluated under the 
General Rating Formula for Mental Disorders, which provides 
that a 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent disability rating requires occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A noncompensable disability rating is warranted for a mental 
condition that has been formally diagnosed, but whose 
symptoms are not severe enough either to interfere with 
occupational and social functioning or require continuous 
medication.  

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased disability rating, the adjudicator 
must consider all symptoms of a veteran's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 71 to 80 relates that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); and no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.

It should also be noted that use of terminology such as "mild 
or moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).

VA Vet Center outpatient treatment records, dated from June 
to October 2004, show that the veteran attended intermittent 
group therapy sessions.  The records indicate that he 
described experiencing feelings of guilt, isolation, remorse, 
restricted feelings, and readjustment problems.  An 
assessment dated in September 2004 reflects that the veteran 
reported re-experiencing trauma when exposed to certain 
stimuli.  He also described avoidant behavior, feelings of 
detachment, restricted range of affect, irritability, 
hypervigilance, and strained social and family relationships.

A VA examination report dated in March 2005 shows that the 
veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination.  The examiner 
indicated that there had been no previous psychiatric 
hospitalizations.  Psychiatric symptoms in the preceding year 
were said to have been of low frequency, severity, and 
minimal to mild duration.  The veteran reported feelings of 
guilt and detachment from society.  He described intrusive 
memories triggered by the sound of a helicopter.  He denied 
any nightmares or easy startle.  There was somewhat decreased 
sleep, and he would avoid talking about Vietnam experiences 
with others.  The veteran had been working for the Texas Work 
Force Commission for approximately the preceding 19 years.  
He had been a good marriage for 29 years and had two adult 
children.  He reported no difficulty with social 
relationships and relating to others, and he worked with 
others constantly.  He would play dominoes with his wife and 
another couple for relaxation and entertainment.  He has a 
few friends.  He indicated that he did not take any 
medications and had no other treatment.

Mental status examination revealed that the veteran was 
casually and neatly dressed, and appeared his stated age.  He 
was alert, cooperative, he made good eye contact.  His affect 
exhibited a normal range and normal intensity.  His mood was 
euthymic.  There were no delusions or hallucinations.  Eye 
contact was good.  There were no suicidal or homicidal 
thoughts, ideations, plans, or intent.  Personal hygiene was 
not impaired, and he was oriented to person, place and time.  
He had good recent and remote memory.  No obsessive or 
ritualistic behavior was reported or found.  Rate and flow of 
speech was good, and he was very articulate and well spoken.  
There were no panic attacks.  His mood was depressed, but 
anxiety was not noted.  There was no impaired impulse control 
noted, except for some easy loss of verbal temper.  He had 
difficulty sustaining more than five hours of sleep per 
night.  The diagnosis was PTSD.  A GAF of 75 to 76 was 
assigned.  The examiner added that the veteran did not have 
impairment in work and did not miss time from work due to 
PTSD.  Had minimal impairment psychosocially, as he was able 
to socialize with another couple and interact well with his 
family.  There was no impairment in employment.  He was 
mentally competent to manage his VA benefits in his own best 
interest.

As discussed above, a 10 percent disability rating for PTSD 
requires that occupational and social impairment is found due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or whose symptoms are controlled by 
continuous medication.  

Although the veteran has described experiencing guilt, 
isolation, remorse, restricted feelings, and readjustment 
problems, the VA examiner in March 2005 assigned a GAF of 75 
to 76, which reflects transient symptoms that are expectable 
reactions to psychosocial stressors, and cause no more than 
slight impairment in social, occupational, or school 
functioning.  Although he does not have all of the 
symptomatology consistent with a 10 percent disability 
rating, the Board finds that overall the veteran's disability 
picture more nearly approximates that which allows for a 10 
percent disability rating.  

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 10 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board concludes that the veteran's 
PTSD is not productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or mild memory loss.  
He is able to function acceptably on a daily basis.  As such, 
the medical evidence contains no support for the assignment 
of a 30 percent disability rating.

Additionally, the Board has considered the statements of the 
veteran as to the extent of his current PTSD.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular disability 
rating, VA must only consider the factors as enumerated in 
the rating criteria discussed above, which in part involves 
the examination of clinical data gathered by competent 
medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  To the extent that the veteran argues or suggests 
that the clinical data supports an increased evaluation or 
that the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

In any event, because the evidence is in approximate balance 
as to the assignment of a 10 percent disability rating, the 
evidence is not in balance as to the assignment of a 30 
percent evaluation.  Fletcher v. Derwinski, 1 Vet. App. 394 
(1991).  

Finally, the Board finds that there is no showing that the 
veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant a compensable rating on an 
extra-schedular basis.  His PTSD is not productive of marked 
interference with employment, required any, let alone, 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 10 percent disability rating for service-
connected PTSD is granted, subject to the applicable criteria 
governing the payment of monetary benefits. 


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


